Citation Nr: 0602130	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  05-30 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel







INTRODUCTION

The veteran served on active military duty from January 1959 
to November 1961.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a July 2005 rating 
decision by the Lincoln, Nebraska, Regional Office (RO) of 
the Department of Veterans Affairs (VA).

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The veteran claims that he has current right ear hearing loss 
resulting from exposure to aircraft engine noise during 
military service.  

Service medical records show that the veteran did not seek 
treatment for hearing-related problems while in service.  A 
January 1959 service entrance examination revealed whisper 
test results of 15/15 in the right ear.  Upon service 
discharge, right ear whisper test results were 15/15.

A private audiological examination was conducted in March 
2005.  "[M]ild high frequency sensorineural hearing loss 
bilaterally" was diagnosed, and the examiner opined that the 
veteran's inservice noise exposure was "quite likely . . . 
the beginning of [] hearing loss."  On the right ear, the 
examiner noted a puretone average decibel hearing loss of 
23.75, and speech recognition ability of 96 percent.  
Although the examination report included an audiogram, the 
examiner did not provide numerical values for puretone 
decibel loss.

Accordingly, the March 2005 private audiological examination 
report is insufficient upon which to base an appellate 
decision.  A claim of entitlement to service 


connection for right ear hearing loss requires the 
application of 38 C.F.R. § 3.385 (2005) to the competent 
medical evidence of record.  In order to make such an 
application, the Board needs numeric values for puretone 
decibel loss provided by the examiner.  This is because the 
Board may not interpret graphical representations of 
audiometric data.  Kelly v. Brown, 7 Vet. App. 471, 474 
(1995); see also Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992) (assignment of disability evaluations for hearing 
impairment is a purely mechanical application of the rating 
criteria).  Without these numeric values, the Board cannot 
determine whether, under 38 C.F.R. § 3.385, the veteran has a 
right ear hearing loss disability for VA purposes.

Accordingly, this case is remanded for the following actions:

1.  The veteran must be afforded a VA 
audiological evaluation.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Specifically, the 
results of the audiological evaluation 
must state, in numbers, the findings of 
puretone decibel loss at 500, 1000, 
2000, 3000 and 4000 Hertz, provide the 
puretone threshold average, and must 
also state the results of the word 
recognition test, in percentages, using 
the Maryland CNC test.  The claims 
file, including any newly acquired 
records, must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  The VA examiner 
must then give an opinion, in light of 
the service and postservice evidence of 
record, as to whether any current 
hearing loss is related to the 
veteran's military service.  The 
rationale for any opinions expressed 
must be provided.  The report must be 
typed. 

2.  The RO must notify the veteran that 
it is his responsibility to report for 
the VA examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2005).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.  
Copies of all documentation notifying the 
veteran of his VA examination must be 
placed in the claim file.

3.  After the development requested has 
been completed, the RO must review the 
examination report to ensure it is in 
complete compliance with the directives 
of this remand.  If the report is 
defective in any manner, the RO must 
implement corrective procedures at once.  

4.  Thereafter, the RO must readjudicate 
the claim for entitlement to service 
connection for right ear hearing loss.  
If the benefit sought on appeal remains 
denied, a supplemental statement of the 
case must be issued, and the veteran and 
his representative must be afforded an 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review. 

No action is required by the veteran until he receives 
further notice; however, he 


has the right to submit additional evidence and argument on 
the matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b)(5) (2005).



 
 
 
 

